HOWDEN, J.
I concur in the judgment of affirmance for the sole reason that in my opinion the trial court was correct in sustaining the objection to the testimony of Esther Williams and this was the only matter raised by the appellant in his briefs. While I concede that the decision in Manford v. Coats, 6 Cal.App.2d 743, 744 [45 P.2d 395], is not necessarily controlling, it, together with all the implications of Roy v. Salisbury, 21 Cal.2d 176-185 et seq. [130 P.2d 706] (including the views of the concurring and dissenting justices) supports the position of the respondent.